Citation Nr: 1106802	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for pilonidal cyst, 
tailbone and buttocks.

4.  Entitlement to nonservice-connected pension.



ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2008 rating decision in which the RO denied service 
connection for vision loss, bilateral hearing loss, and pilonidal 
cyst of the tailbone and buttocks.  In the July 2008 notice 
letter accompanying the July 2008 rating decision, the RO 
informed the Veteran that it had denied his claim for pension 
benefits, and provided the reasons for the denial.  In August 
2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in April 2009.

The Board's decision addressing the claims for service connection 
for vision loss, and for pilonidal cyst of the tailbone and 
buttocks, as well as the claim for nonservice-connected pension 
benefits, is set forth below.  The claim for bilateral hearing 
loss is addressed in the remand following the order; that matter 
is being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  The Veteran's vision loss is due to cataracts; cataracts were 
first diagnosed many years after the Veteran's discharge from 
service, and there is no competent evidence or opinion that there 
exists a medical relationship between such current disability and 
the Veteran's military service.

3.  There is no competent medical evidence that the Veteran has 
had, at any time pertinent to the current claim, a  pilonidal 
cyst of the tailbone and buttocks.

4.  As the Veteran did not serve during a period of war, he does 
not meet the threshold eligibility requirement for nonservice-
connected pension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vision loss are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for pilonidal cyst, 
tailbone and buttocks, are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).

3.  The claim for nonservice-connected pension is without legal 
merit.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.2, 
3.3(a)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

As regards the Veteran's claim for nonservice-connected pension, 
the Veteran has been notified of the reasons for the denial of 
the claim, and has been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist imposed 
by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002) (the provisions of the VCAA have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter).

Regarding the Veteran's service connection claims herein decided, 
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in July 2007 and July 2008 pre-rating letters, 
the RO provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for service 
connection, what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA; these letters also provided the Veteran with general 
information pertaining to VA's  assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  The July 2008 rating decision and 
accompanying letter reflect the initial adjudication of the 
claims after issuance of these letters.  Hence, the July 2007 and 
July 2008 letters-which meet the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the VCAA's 
timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran.  The Board notes that the RO also attempted to obtain 
records from the Social Security Administration (SSA), but that 
in February 2009 SSA informed VA that it could not send the 
requested records because they had been destroyed.

The Board also finds that no additional RO action to further 
develop the record in connection with any claim herein decided is 
warranted.  The Board acknowledges the Veteran has not been 
scheduled for any VA examination in connection with his claimed 
vision loss or pilonidal cyst.  However, as explained in more 
detail below, there is no competent, probative evidence 
whatsoever to support either of these claims for service , 
particularly on the matters of whether there exists a medical 
nexus between a vision loss disability and service, and whether 
there is a current pilonidal cyst disability.  As the current 
record does not reflect even a prima facie claim for service 
connection for either of these claimed disabilities, VA has no 
obligation to have the Veteran undergo examination or to obtain a 
medical opinion in connection with either of these claims.  See 
38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any  claim..  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

At the outset, the Board notes that the Veteran's service 
treatment records are not available for review, and were likely 
destroyed in an accidental fire at the National Personnel Records 
Center in 1973.  The Board is aware that in such cases, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of each  claim for 
service connection addressed below has been undertaken with these 
heightened duties in mind.

A.  Vision Loss

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

VA treatment records indicate that, in January 2004, the Veteran 
sought treatment at a VA eye clinic for decreased vision of both 
eyes.  It was noted that the Veteran reported having had a 
gradual decrease in vision, that he had noticed a change in 
vision since his heart attack about 16 months prior, and that he 
reported having no past ocular history of injuries, surgeries, 
vision loss, or flashes.  After examination, the Veteran was 
diagnosed as having decreased vision secondary to bilateral 
cataracts, and a single blot hemorrhage of the left eye.

VA treatment records from March 2006 to June 2006 indicate 
continued ophthalmologic treatment, including cataract 
extractions of both the right and left eye, with posterior 
chamber intraocular lens, in May 2006 and June 2006, 
respectively.  These records do not indicate any history of past 
eye injury or suggest any medical relationship between the 
Veteran's eye problems and service.

Thus, while the record reflects bilateral cataracts, it does not 
reflect that such cataracts were diagnosed until January 2004, 
over 40 years after the Veteran's period of service.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Furthermore, the record includes no medical suggestion whatsoever 
that there exists any medical nexus between any current eye 
disability, including cataracts, and the Veteran's military 
service, and the Veteran has not presented or identified any 
existing medical evidence or opinion to that effect.

The Board acknowledges the Veteran's assertion, as reflected in 
his July 2007 claim and August 2008 NOD, that he incurred an eye 
injury from caustic while operating machinery in service.  In 
this regard, the Board notes that the Veteran's service personnel 
records indicate that he served as an aircraft repair and 
maintenance worker and gas plant operator.  

However, the record does not persuasively establish  any 
continuity of vision loss or eye symptomatology between the 
Veteran's period of service and the initial notation of vision 
loss in January 2004.  Again, the Veteran's cataracts-which, 
according to the medical evidence, are the cause of the Veteran's 
vision loss-were not diagnosed until January 2004.  Furthermore, 
none of the pertinent medical records include any reference 
whatsoever to any in-service injury-not even a  reiteration of 
the Veteran's own report of such injury at the time of medical 
evaluation and/or treatment.  Rather, the January 2004 record 
reflects that the Veteran then reported having had a gradual 
decrease in vision, and that he had had no past eye injuries or 
surgeries, or vision loss or flashes.  

The Board accepts as more persuasive statements the Veteran made 
in furtherance of treatment and prior to his claim for monetary 
benefits because these statements are deemed more credible.  See 
White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that 
statements made for the purpose of medical diagnosis or treatment 
are exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper diagnosis 
or treatment.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that a pecuniary interest is recognized as a factor 
which may affect the credibility of a claimant's statements).  In 
short, the Veteran's more credible assertions do not support a 
finding of continuity of vision problems since service, as now 
alleged.

Furthermore, as for any direct assertions of the Veteran that 
there exists a medical nexus between current cataracts and his 
military service, the Board emphasizes that the Veteran cannot 
support his claim on the basis of such assertions, alone.   The 
matter upon which this claim turns is a  matter is within the 
province of trained medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to 
be other than a layperson without appropriate medical training 
and expertise, he is not competent to render a probative 
(persuasive) opinion on the medical matter of whether there 
exists a relationship between cataracts, or any other eye 
disability, and service.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for vision loss must be denied.  In reaching 
this conclusion, the benefit-of-the doubt doctrine.  However, as 
no competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Pilonidal Cyst of the  Tailbone and Buttocks

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

In this case, the claims file , includes  treatment records from 
the Fayetteville VA Medical Center (VAMC) from January 2004 to 
February 2009, and treatment records from the Little Rock VAMC 
dated from March 2006 to June 2007.  However, none of these 
reflects any finding or  diagnosis of a pilonidal cyst of the 
tailbone and buttocks.  A May 1986 private treatment record 
reflects a diagnosis of spondylolisthesis, L5 over the sacrum, 
and L5 root lesion on the left, chronic, status post total 
laminectomy L5, with transverse process fusion.  October 2007 VA 
treatment records reflect that the Veteran was treated for a cyst 
on his head, which he reported having for 20 years, with recent 
growth.  However, the medical evidence of record does not  
indicate of the existence of a pilonidal cyst of the tailbone and 
buttocks, and the Veteran has not presented or identified any 
evidence reflecting such a diagnosis.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In 
the instant case, the claim for service connection for pilonidal 
cyst of the tailbone and buttocks must be denied, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.

The Board has considered the Veteran's written assertions, to 
include those reflected in his  July 2007 claim for benefits and 
August 2008 NOD, wherein he  asserts that he has had a pilonidal 
cyst since service. 

While, as a layperson competent to report on matters observed or 
within his personal knowledge, the Veteran is competent to assert 
that he has been diagnosed as having a pilonidal cyst (see Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)), he is not competent to render such a 
diagnosis,  himself.  See, e.g., Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.  Significantly, moreover, in this 
case, there is simply no evidence is no medical evidence to 
support his assertions that he has the claimed pilonidal cyst, or 
that such cyst is, in any way, medically related to service.  

For all the foregoing reasons, the Board finds that the claim for 
service connection for pilonidal cyst of the tailbone and 
buttocks must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the doubt doctrine.  However, as no 
competent, persuasive evidence t supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

III.  Nonservice-Connected Pension

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  38 
U.S.C.A. § 1521(a).  Such benefits have a number of requirements, 
including that a veteran must have served in the active military, 
naval, or air service for 90 days or more during a period of war.  
38 C.F.R. § 3.3(a)(3).

Here, however, the Veteran's service records reflect, and he has 
not disputed, that he served on active duty from July 1, 1957 to 
July 8, 1960.  No part of this service was during a period of 
war.  See 38 C.F.R. § 3.2.  As the Veteran thus does not meet the 
threshold eligibility requirement for award of  nonservice-
connected pension,  the claim for such must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for vision loss is denied.

Service connection for pilonidal cyst, tailbone and buttocks, is 
denied.

Nonservice-connected pension is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

A September 2006 VA audiology consult note reflects  a diagnosis 
of mild to severe sensorineural hearing loss of both the right 
and left ear; however, the note does not reflecting the testing 
results needed to determine whether the Veteran has hearing loss 
to an extent recognized as a disability for VA purposes, as 
defined by  38 C.F.R. § 3.385.  At the time of the consult, the 
Veteran reported gradual, bilateral hearing loss, first noticed 
in 1960.  Also, while the Veteran's service treatment records are 
not available for review, his service personnel records indicate 
that he served in an aircraft support squadron as an air radio 
repairman and gas plant operator, and was likely exposed to loud 
noise during his period of service.  In this regard, the Board 
again notes its heightened duty in such cases to explain its 
findings and conclusions and to consider carefully the benefit-
of-the doubt rule.  Pruitt, 2 Vet. App. at 85; O'Hare, 1 Vet. 
App. at 367.  

The Board also notes that evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 3.385, 
as noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Here, however, the record includes no actual 
opinion addressing the medical relationship, if any, between any 
current bilateral hearing loss and service.  Under these 
circumstances, the Board finds that a medical opinion-based on 
full consideration of the Veteran's documented medical history 
and assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection for 
bilateral hearing loss .  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate ear, nose, and throat (ENT) 
physician, with associated testing, at a VA medical facility.  
The Veteran is hereby advised that failure to report to the 
scheduled examination and/or testing, without good cause, may 
result in denial of the claim for service connection for 
bilateral hearing loss (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the  
scheduled examination and/or testing, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the appointment(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file any outstanding 
pertinent VA records.  The claims file currently includes records 
dated up to February 2009.   The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the Fayetteville facility any outstanding records of 
evaluation and/or treatment of the Veteran since February 2009, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim remaining on appeal.  The 
RO's  letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period). 

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the VA clinic 
in Fayetteville, Arkansas all outstanding 
records of evaluation and/or treatment of the 
Veteran, since February 2009.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2,  The RO should send to the Veteran  a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the 
Veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 
4000 hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

Then, if any hearing loss disability is 
diagnosed, also with respect to each ear, 
the examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include in-service 
noise exposure while serving in an aircraft 
support squadron as an air radio repairman 
and gas plant operator. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the  
scheduled examination and/or testing, the RO 
must obtain and associate with the claims 
file a copy of any notice(s) of the date and 
time of the appointment(s)  sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for bilateral hearing loss  light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


